OPINION OF THE COURT
Per Curiam.
Steven M. Erdheim has submitted an affidavit dated June 7, 1994, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Erdheim was admitted to the practice of law by the Appellate Division of the Supreme Court, First Judicial Department, on January 18, 1982.
*166Mr. Erdheim acknowledges that he is the subject of an investigation by the Grievance Committee for the Ninth Judicial District concerning his mishandling of his attorney escrow account and that the Grievance Committee will recommend to the Court that disciplinary charges be prosecuted against him based upon the investigation. Mr. Erdheim further acknowledges that he would be unable to defend himself against the charges of professional misconduct predicated upon the misconduct in question.
Mr. Erdheim indicates that he is tendering his resignation freely and voluntarily, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation. Mr. Erdheim acknowledges that pursuant to Judiciary Law § 90 (6-a), this Court may, in any order permitting him to resign, require him to make monetary restitution to any person whose money or property was misapplied or to reimburse the Lawyers’ Fund for Client Protection of the State of New York. Furthermore, he is aware that an order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation conforms with the Court rules, the resignation of Steven M. Erdheim as an attorney and counselor-at-law is accepted and directed to be filed. Accordingly, Steven M. Erdheim is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Ritter, JJ., concur.
Ordered that the resignation of Steven M. Erdheim is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Steven M. Erdheim is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Steven M. Erdheim shall comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Steven M. Erdheim is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing *167as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.